IN THE SUPREME COURT OF THE STATE OF DELAWARE

PHIL JONES,                            §
                                       §   No. 337, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County,
STATE OF DELAWARE,                     §   Cr. ID No. 140601333
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: September 11, 2015
                          Decided: September 14, 2015

                                     ORDER

      This 14th day of September 2015, it appears to the Court that, on August 26,

2015, the Chief Deputy Clerk issued a notice to show cause, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to file an opening brief and appendix on August 14, 2015. The appellant

has not responded to the notice to show cause within the required ten-day period

and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Randy J. Holland
                                             Justice